Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 1 of 8

RECEIVE
eM OS , SDNY'PRO SE OFFICE

UNITED STATES DISTRICT COURT - Q020FEB 26 AN 9:55
m SOUTHERN DISTRICT OF NEW YORK oo

_Angel Borges 19A4381. = a
: 804 Sprangue St.

“Schenectady NY 12307 -— 90) CV 16 Bh

(in the space above enter the full-name(s) of the plaintiff(s).) —

a oo, COMPLAINT
Ve 8 BO a under the
. . Civil Rights Act, 42 U.S.C. § 1989

Defendant No. 1 Schenectady County’ Jail _, John Doe, Jane Doe

_ - whose identity canont be determined eo os Jury Trial: Yes X% No
Defendant No. 3 Schenectady County Jail Medical ‘serivees. ca — : . (check one)’

Whose identity cannot. be determained

_ Defendant No.3 an employee of Corr. Med. Inc, whose Identity -

" Defendant No. 4 John Doe- no 1-4:
‘Defersiant NO: 5 Jane Doe no 1-4 —

ae:

(In the space above enter the. full name(s) of the defendant(s). If
you cannot fit the: names of all of the defendants in the space
provided, please write “see attached” in the space 2bove and attach
an additional sheet of paper with the full list of names. ‘The names
_ listed in the above caption must be identical to those contained. in
‘part 1, No addresses should be included here.)

“1.  Parties in this complaint:
A. List your name; identification. mumber,-and the name and. address of your current place of
confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper
"as necessary. - oo ae 7
Plaintiff : Name. Angel Borges °_ 3
Tp # 1944381
Current Institution ‘Downstate Correctional Fac. _ . mf :
Address Box F__ —_
_ Red

  

‘B, -. .List all defendants’ names, positions, places ot employment, ‘and the address where each:
defendant may be served. Make sure that the defendant(s) listed below are identical to those
~ contained in the above caption. Attach additional sheets of paper as necessary.

 

 

 
Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 2 of 8

Defendant No. 1 Name Schenectady county jail Shield #
Where Currently Employed
Address 612 state st

 

 

 

 

 

Defendant No. 2 Name : ae Shield #
Where Currently Employed
Address. __

 

 

 

 

 

 

 

 

Defendant No. 3 Name es | _ Shield #
Where Currently Employed
Address

 

 

 

 

 

 

Defendant No.4 Name . | Shield #
Where Currently Employed
Address.

 

 

 

 

 

Defendant. No. 5 Name Shigld 4
Where Currently Employed
Address

 

 

 

 

U. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving

rise to your claims. Do not give any legal arguments or cite any cases or statutes. If you intend to allege
a number of related claims, number and set forth each claim in a separate paragraph. Attach additional

sheets of paper as necessary.

 

 

 

 

 

 

 

 

 

A. In what institution did the events giving rise to your claim(s) occur? 2
B._. Where in the institution did the events giving rise to your claim(s) occur?
en What date and approximate time did the events giving rise to yout claim(s) occur?

pe

 

 

a

h

 

 
 

Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 3.0f 8

D, Facts: My constitutional rights have been violati iseriminated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by prison and medical staff of Schenectedy County Jail. My obuious medical condition
Lenpexel was treated with indiffernce to my life. After making it clear to staff of my
to . . :
you? ~ Heart surgery in-Feb 2019 in’ Dec 2019. I was expericencing extreme chest pain
with numbness in my left arm. The medincal staff gave me medication which made
it worst. Days later ingept 22019 I_ felt worst and was taken to Ellis Hospital
they took test and sent me back to the jail. After that visit to the Hospital
ae L've made several visits to the jail medical clinic only to be returned to my.
what? cell, Oct 2019 three visits, Nov two visit, and in Dec one visit. When I was
; I S I 1 C * J il ] s a z D L i = Di i ] i i a } t
‘to intimindateée me. I was transtfered to Downstate Correctional Faculty that
-same month. After Downstate Medical staff check my EKG, I was transfered to
Te Newburg Hospital and was diagnois to have a heart bypass surgery. Shortly after
ae I was brought to Westchester Hospital for surgery. :
Who
else
saw
what ‘
happened?

 

 

Ta Injuries:

If you ‘sustained injuries related to the events alleged above, describe them and state what medical
- treaiment, if any, you required and received, Mental _and physical pain with suffering

 

 

 

 

 

 

IV, Exhaustion of Administrative Remedies:

. The Prison Litigation Reform Act of 1995, 42 U.S.C. § 1997e(a), requires that “[nJo action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” “Administrative remedies are also known as grievance procedures.

A. — Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
_ xX
Yes X No

 

 

 
Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 4 of 8

If YES, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise.to your claim(s).. _Schenectedy county jail

 

B. - _ Doss ‘the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes* No - Do Not Know
C Does the grievance procedure at the jail, prison.or other correctional facility where your claim(s)

arose cover some or all of your claim(s)?
Yes X No Do Not Know

If YES, which claim(s)? Almost died.

—D. Does the grievance procedure at the jail, prison or other correctional facility where your claim(s)
- arose not cover some of your claim(s)? :

. Yes xX No_ Do Not Know

tf YES, which claim(s)? _ALmost died

 

BR, Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose?
Yes * No
If NO, did you file a grievance about the events described in this complaint at any other Jail, prison, or

 

other correctional facility?
Yes No
ge i you did file a grievance, about the events described in this s complaint, where did you file the

grievance? _ Yes

 

 

 

 

lL. . _ Which cla init) H in this complaint did you grieve? AL Ls sania
9. ° What was the result, if any? I was threaten and given a disciplany ticket
3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to

I did my best

 

the highest level of the grievance process.

 

 

 

 

 
these
claims

Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 5 of 8

G. If you did not file a grievance, did you inform any officials of your claim(s)?
Yes No

 

 

1. If YES, whom did you inform and when did you inform thern?

 

 

 

it NO, why not?

 

 

 

 

 

L Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies.

 

 

 

 

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.

Vv. ‘Relief:
State what you want the court to do for you. That I be compiricated for my pain and suffering

and the medincal indiffernce to my health

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI. - Previous lawsuits: ©

A. ‘Have you filed other lawsuits in state or federal court dealing with the same facts involved inthis .
action? . |
Yes Nox

 

 
 

On

other.
claims

 

 

Gg

doe

Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 6 of 8

If your answer to A is YES, describe each lawsuit in questions 1 through 7 on the next page. - (Tf

 

 

 

 

 

 

 

 

B.
there is more than one lawsuit, describe the additional lawsuits on another piece-of paper, using the same
format.) ,
. I.- Parties ‘to this previous lawsuit:
Plaintiff =, «
- Defendants __NA
a as (if federal court, name the district; if state court, name the county)
= - NA
3 Docket or Index numberya.
4. - Name of Judge assigned to your case _NA
5 Approximate date of filing- lawsuit NA
6. Is the case still pending? Yes = No_X_
| If NO, give the approximate date of disposition NA
7. . What was the result of the case? (for example: Was the case dismissed? Was there
judgment in your favor?’ Was the case appealed?) NA

 

 

Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?
Yes Noy"

If your answer to Di is YES, describe each lawsuit in questions 1 through 7 on the next page. (If

~ there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using Ee same

 

 

 

 

 

 

format.)

L. Partiés to this previous lawsuit:
Plaintiff
Defendants

? Court (if ieceral court, name the district; if state court, name the county)
2. Docket or Index number
4, Name of Judge assigned to your case

‘5. Approximate date of filing lawsuit:
6, Is the case still pending? - Yes. No

If NO, give the approximate date of disposition :
4; What was the result of the case? (for example: Was the case dismissed? Was there -
judgment in your favor? Was the case appealed?)

 

 

 

 

 
Case 1:20-cv-01685-UA Document 2 Filed 02/26/20 Page 7 of 8

Signed this. day of __- _y 20. I declare under penalty of perjury that the foregoing is
"true and correct, a

Signature of Plaintiff
‘Inmate Number
Mailing address

 

 

 

 

 

 

Note: All plaintifs named in the caption of the complaint must date and sign the complaint and provide
_their inmate numbers and addresses.

* T declare under penalty of perjury that on this _ day of ” 20, I will deliver this
complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for the
Southern District of New York.

_ Signature of Plaintiff: onngel Kocp-

- Sworn to before me ‘this
day of 1% 2022.

  
    

Notary Public

 

JUANITA CARMICHAEL
4 Notary Public, State of New York
e No. 01CA6122155
* Qualified in Dutchess County
” Commission Expires Feb. 07, 20e2/

 

é

—="g27 10 'qb-4 SOAK UD{SSIWWOD _
Ayunoy ssoyoing Ui pels! if

Got 2et9VO10 ‘0

4 yiox man jo ayeig ‘o11gnd ALBION |

: JBVHOINEVD VL va

[oper

        

 

 

 

 

 

 

Tey. 0104

 

 
Case 1:20-cv-01685-UA -Document 2 Filed 02/26/20 Page 8 of 8

IGA4SS]

Angel, Borges
WoASiin ?
tt Lock \L LAWE Yo BOr ise
Comgiock, WEW york \2SAai

p YO Se Titate

y

LEGAL - MAL

CORRECTIONAL Facility

-O\fO

 

WASHINGTON NEOPOST FIR
02/21/2020
i USIPOSTAGEN OL

CORRECTIONAL FACILITY

 

carved Gate Distrvick Court

South ern Distr 1c ov New yer
S00 Veor\ Steel
Newyork Ny, [ooa't

Le _
